DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-19 are currently pending. Claim 19 is allowed. Claims 2, 5, 7, and 14-17 are objected to. Claims 1, 3-4, 8-13, and 18 are rejected. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.
 Response to Arguments
It is noted that Applicant has amended the claims to positively recite the corresponding structure required of the locking member and means to perform their claimed functions in Claims 1 and 12 respectively. As such, the limitations are no longer interpreted under 35 U.S.C. 112(f) since the corresponding structure is now present in the claims. 
Applicant’s arguments, see Pg. 6 of the response, filed June 30, 2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-4 have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of Claims 1-4 has been withdrawn. 
Specifically, Claim 1 has been amended to contain subject matter similar to some of previously presented Claims 6 and 9, which required the introduction of further prior art. This will be addressed below. 
Applicant’s arguments, see Pg. 6-8 of the response, filed with respect to the rejections of Claims 5-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 5-8 has been withdrawn. 
The Office finds Applicant’s arguments that Mouton (US 2016/0363133 A1) provides more than simple retaining and emphasizes biasing to be persuasive (see Pg. 7). Therefore, the previous rejection has been withdrawn. 
Applicant’s arguments, see Pg. 8-9 of the response, filed with respect to the rejection of Claim 9 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Boeck (US 2015/0192025 A1).
The Office finds Applicant’s arguments that Maliniak (US 2016/0123188 A1) would not provide simplification or reduction in weight to be persuasive (see Pg. 9). Therefore, the previous rejection has been withdrawn. However, a new grounds of rejection is made in view of Boeck as detailed in the rejection below. 
	Arguments with respect to remaining claims appear to depend upon arguments addressed above.
Information Disclosure Statement
The information disclosure statement filed July 05, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the foreign reference (EP 2725200 A1) has not been considered. The remaining US references have been considered.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, Line 2 recites “the peripheral surfaces”. There is insufficient antecedent basis for this limitation in the claim. It is unclear of what the peripheral surfaces are of. For purposes of examination, it is believed the surfaces are in reference to the pockets. 
Regarding Claim 10, Line 4 recites “the plurality of tabs”. However, it is unclear if there is sufficient antecedent basis for this limitation in the claim. Claim 1 has two embodiments present, one being bulges defined by a plurality of tabs and the other being pins. The “plurality of tabs” is only present in the bulge embodiment, not for the pin embodiment. According to the claim, the scope of the pin embodiment has “at least one tab”, not a “plurality”. Therefore, when “plurality of tabs” is recited along with pins, this creates confusion regarding which embodiment is presented in the claim. For purposes of examination, it is believed Claim 10 refers to the pin embodiment, which has “at least one tab”. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 8, the preamble recites the “VGV assembly of claim 6”. However, Claim 6 has been cancelled. Therefore, Claim 8 is rejected for failing to contain reference to a claim previously set forth, since Claim 8 depends upon a cancelled claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck (US 2015/0192025 A1), hereinafter Boeck. 
Regarding Claim 1, Figures 1-2 of Boeck teach a variable guide vane (VGV) assembly for a gas turbine engine, comprising: variable guide vanes (200) circumferentially distributed about a central axis (in direction a), each of the variable guide vanes (200) having an airfoil (3) extending between first and second stems (5, 1) at respective first and second radial ends of the airfoil (3), the variable guide vanes (200) rotatable about respective vane axes (14) extending between the first and second stems (5, 1); and a bushing ring (7, 9) supporting the first stems (5) of the variable guide vanes (200), the bushing ring (7, 9) defining circumferentially distributed pockets (15) receiving the first stems (5) of the variable guide vanes (200), the bushing ring having a first ring body (9) extending circumferentially around the central axis, a second ring body (7) extending circumferentially around the central axis and removably secured to the first ring body (9), the second ring body (7) defining at least one tab (see 17 going through tab portion of 7) projecting axially to axially overlap at least a portion of the first ring body (9) and defining a contact plane (plane between 7, 9 where 17 crosses) therebetween, and a locking member (17) extending radially through the contact plane to removably secure the first ring body (9) and the second ring body (7) together, the locking member (17) being a pin distributed about the central axis, the pin (17) free of direct connection to an adjacent pin [0048-0049, 0054]. 
Boeck does not expressly teach a plurality of locking members, pins individually distributed about the central axis, a pin of the pins free of direct connection to an adjacent pin of pins as claimed. 
However, the courts have held various practices to be routine expedients requiring only ordinary skill in the art. One such practice includes the duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B). Similarly, the number of pins present is interpreted as a duplication of parts that has no new and unexpected result. Paragraph [0054] of Boeck explains that the pin helps secure against displacement. Thus, having more than one pin distributed about the assembly through a mere duplication of parts would provide more securement. Having multiple separate pins results in the claimed plurality of locking members, pins individually distributed about the central axis, a pin of the pins free of direct connection to an adjacent pin of pins. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VGV assembly taught by Boeck with a plurality of locking members, pins individually distributed about the central axis, a pin of the pins free of direct connection to an adjacent pin of pins as a matter of design choice, since such a modification is considered a mere duplication of parts with no new and unexpected result. 
Regarding Claim 9, Boeck teaches the VGV assembly as set forth in Claim 1. 
Figure 2 of Boeck teaches wherein the pin (17) is secured within registering apertures (necessary for 17 to pass through) defined through the at least one tab (extending tab portion of 7 which 17 passes through) of the second ring body (7) and through the first body (9) [0054]. The modification noted in Claim 1 above results in plural pins due to a mere duplication of parts. 
Regarding Claim 10, as far as it is definite and understood, Boeck teaches the VGV assembly as set forth in Claim 9. 
Figure 2 of Boeck teaches wherein the first ring body (9) defines tab-receiving recesses (portion of 9 receiving portion of 7 through which 17 extends) extending radially from a radially inner face of the first ring body (9) toward a radially outer face of the first ring body (9), the tab-receiving recesses sized to receive the at least one tab (portion of 7 through which 17 extends) such that radially inner face of the tab is radially aligned with the radially inner face of the first ring body (9). 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck in view of Ulrichsohn et al. (US 2017/0363100 A1), hereinafter Ulrichsohn.
Regarding Claim 3, Boeck teaches the VGV assembly as set forth in Claim 1. 
Boeck does not expressly teach wherein the bushing ring is made of a composite material as claimed. However, a composite material would have been obvious in view of Ulrichsohn. 
Figures 1-2 of Ulrichsohn teach a VGV assembly wherein the bushing ring (50) is made of a composite material [0031]. Thus, composite materials are known to be suitable for the formation of the bushing ring, The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). Furthermore, the material taught by Ulrichsohn is noted to be temperature resistant and self-lubricating [0006, 0008]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VGV assembly taught by Boeck such that the bushing ring is made of a composite material as suggested by Ulrichsohn, since composite materials are known to be suitable for use in bushing rings and the material provides the benefits of being temperature resistant and self-lubricating. 
Regarding Claim 4, as far as it is definite and understood, Boeck teaches the VGV assembly as set forth in Claim 1. 
Boeck does not expressly teach wherein the VGV assembly is free of separate bushings between the peripheral surfaces and the first stems as claimed. However, being free of separate bushings would have been obvious in view of Ulrichsohn. 
Figures 1-2 of Ulrichsohn teach a VGV assembly wherein the bushing ring (50) is made of a composite material [0031]. Thus, composite materials are known to be suitable for the formation of the bushing ring, The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). Furthermore, the material taught by Ulrichsohn is noted to be temperature resistant and self-lubricating [0006, 0008]. Thus, there is no need for the presence of a separate bushing due to the choice in material, resulting in the assembly being free of separate bushings between the peripheral surfaces (of 3) and the first stems (13) as exemplified in Figure 3 of Ulrichsohn [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VGV assembly taught by Boeck such that the bushing ring is made of a composite material as suggested by Ulrichsohn, since composite materials are known to be suitable for use in bushing rings and the material provides the benefits of being temperature resistant and self-lubricating. The modification of the material results in the VGV assembly being free of separate bushings between the peripheral surfaces and the first stems as claimed. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck in view of Morgan et al. (US 6,464,457 B1), hereinafter Morgan. 
Regarding Claim 11, Boeck teaches the VGV assembly as set forth in Claim 1. 
Boeck does not expressly teach wherein the first ring body defines bores circumferentially aligned with the plurality of locking members, the bores sized to receive a tool to disengage the plurality of locking members as claimed. However, having such bores would have been obvious in view of Morgan. 
Figure 5 of Morgan teaches an assembly with a body (35) and locking member (78). The body (35) defines a bore (70) aligned with the locking member (78), the bore (70) sized to receive a tool to disengage the locking member (78) (Col. 7, Lines 60-63). Being “driven out from the forward through the counter-bored hole” is interpreted as requiring a tool to drive the locking member (78) via the hole (70). Morgan notes such an arrangement to simplify repair. Although the locking member taught by Morgan is in a different location, Morgan is considered analogous art since Morgan is reasonably pertinent to the problem of finding known ways to disengage locking members faced by the inventor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VGV assembly taught by Boeck such that the first ring body defines bores circumferentially aligned with the plurality of locking members, the bores sized to receive a tool to disengage the plurality of locking members as suggested by Morgan, to provide the benefit of allowing for the locking member to be driven out, simplifying processes such as repair processes. The alignment being circumferential is to follow the orientation of the member (17) taught by Boeck. 

Claims 12-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck in view of Albers et al. (US 2017/0159470 A1), hereinafter Albers, and Ulrichsohn.
Regarding Claim 12, Figures 1-2 of Boeck teach a gas turbine engine, comprising: a compressor section having a second casing (not shown) extending around a central axis (in direction of a), an annular gaspath (path across 200), the compressor section having stators and rotors, at least one of the stators having vanes (200) circumferentially distributed about the central axis and each pivotable about a respective vane axis (14) extending between first and second vane stems (5, 1) at opposed ends of the vanes (200), the vanes (200) having airfoils (3) extending across the annular gaspath between the first and second vane stems (5, 1), and a bushing ring (7, 9), the bushing ring (7, 9) defining pockets (15) receiving the first vane stems (5), the pockets (15) bounded by peripheral surfaces, the bushing ring (7, 9) having first and second ring bodies (9, 7) extending circumferentially around the central axis and axially overlapping one another, and means (17) for securing together the first and second ring bodies (9, 7), the means being: a pin (17) distributed about the central axis, the pin (17) free of direct connection to an adjacent pin [0048-0049, 0054]. Paragraph [0003] notes the presence of both stators and rotors. Paragraph [0012] notes the embodiment to be for a compressor stage. 
Boeck does not expressly teach plural pins individually distributed about the central axis, a pin of the pins free of direct connection to an adjacent pin of the pins as claimed. 
However, the courts have held various practices to be routine expedients requiring only ordinary skill in the art. One such practice includes the duplication of parts. A mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04, VI, B). Similarly, the number of pins present is interpreted as a duplication of parts that has no new and unexpected result. Paragraph [0054] of Boeck explains that the pin helps secure against displacement. Thus, having more than one pin distributed about the assembly through a mere duplication of parts would provide more securement. Having multiple separate pins results in the claimed plural pins individually distributed about the central axis, a pin of the pins free of direct connection to an adjacent pin of pins. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Boeck with pins individually distributed about the central axis, a pin of the pins free of direct connection to an adjacent pin of the pins as a matter of design choice, since such a modification is considered a mere duplication of parts with no new and unexpected result. 
Boeck does not expressly teach a first casing, the bushing ring secured to the first casing as claimed. However, a first casing would have been obvious in view of Albers. 
Figure 1 of Albers teaches a turbine engine comprising a compressor section having a first casing (28) and a second casing (radially outwards, not shown) extending around a central axis, an annular gaspath between the first casing (28) and the second casing, a bushing ring (26) secured to the first casing [0026]. The bushing ring is known in the art to exhibit low mechanical stability, particularly around the inlet of the compressor [0003]. Therefore, attaching the bushing ring (26) to the first casing (28) improves the mechanical and aerodynamic properties of the ring by supporting structural loads [0026]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Boeck to have a first casing, the annular gaspath between the first casing and the second casing, and the bushing ring secured to the first casing as suggested by Albers, to provide the benefit of supporting structural loads of the bushing ring. 
Boeck and Albers do not expressly teach direct contact interfaces defined between the peripheral surfaces of the pockets and the first vane stem as claimed. However, direct contact interfaces would have been obvious in view of Ulrichsohn. 
Figures 1-2 of Ulrichsohn teach an engine wherein the bushing ring (50) is made of a composite material [0031]. Thus, composite materials are known to be suitable for the formation of the bushing ring, The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness (see MPEP 2144.07). Furthermore, the material taught by Ulrichsohn is noted to be temperature resistant and self-lubricating [0006, 0008]. Thus, there is no need for the presence of a separate bushing due to the choice in material, resulting in direct contact interfaces defined between the peripheral surfaces of the pockets (3) and the first stems (13) as exemplified in Figure 3 of Ulrichsohn [0041]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas turbine engine taught by Boeck-Albers such that the bushing ring is made of a composite material as suggested by Ulrichsohn, since composite materials are known to be suitable for use in bushing rings and the material provides the benefits of being temperature resistant and self-lubricating. The modification of the material results in direct contact interfaces defined between the peripheral surfaces of the pockets and the first vane stems as claimed.
Regarding Claim 13, Boeck, Albers, and Ulrichsohn teach the gas turbine engine as set forth in Claim 12. 
The modification in Claim 12 by Ulrichsohn results wherein the bushing ring is made of a composite material, as exemplified by bushing ring (50) of Ulrichsohn [0031]. 
Regarding Claim 18, Boeck, Albers, and Ulrichsohn teach the gas turbine engine as set forth in Claim 12. 
Figure 2 of Boeck teaches wherein the pin (17) is secured within registering apertures (necessary for 17 to pass through) defined through both first ring body (9) and the second ring body (7) [0054]. The modification noted in Claim 12 above results in plural pins due to a mere duplication of parts. 
Allowable Subject Matter
Claims 2, 5, 7, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
Regarding Claims 2, 5, 7, 14-17, and 19, the closest prior art, Boeck, does not expressly teach bulges defined by a plurality of tabs of the at least one tab, the bulges received within at least one recess defined by the first ring body (Claim 1), bulges defined by a plurality of tabs of the second ring body, the bulges received within at least one recess defined by the first ring body (Claim 12), nor at least one protrusion corresponding to bulges protruding from a plurality of tabs of the at least one tab, the plurality of tabs circumferentially spaced apart from one another, the plurality of tabs being elastically deflectable in a radial direction relative to the central axis, the first ring body engaged to the second ring body in a snap fit connection once the bulges are in register with a plurality of recesses of the at least one recess of the first ring body (Claim 19) as claimed. At best, Figure 2 of Boeck teaches respective pins (17) instead. There is no evidence in the prior art of record for one of ordinary skill the modify the attachment taught by Boeck with bulges received in recesses as claimed without improper hindsight of Applicant’s disclosure. 
Note that Claims 2, 5, 7, and 14-17 depend upon Claims 1 and 12. However, Claims 1 and 12 are rejected in view of prior art due to the recitation of the limitations missing from Boeck being in the alternative. Respective dependent Claims 2, 5, 7, and 14-17 positively require the embodiment with the missing limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745